San Juan, Puerto Rico, a 18 de diciembre de 1967
Para tener vigencia inmediata se enmienda la Regla 6 del Reglamento para el Funcionamiento de la Junta Exami-nadora de Aspirantes al Ejercicio de la Abogacía para que lea como sigue:
“Regla 6. Sesiones de exámenes
Se ofrecerán seis preguntas diarias durante tres días consecutivos, tres durante la sesión de la mañana que co-menzará a las 8:30 A.M. y terminará al mediodía, y tres durante la sesión de la tarde que comenzará a las 2:00 P.M. y terminará a las 5:30 P.M.”
Lo acordó el Tribunal y firma el Señor Juez Presidente. El Juez Asociado Señor Belaval no intervino.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario